DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed February 20, 2020.  Claims 1 – 23 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 – 23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 23 of copending Application No. 16/873,923 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The instant patent application No. 16/795,651 and the copending patent application No. 16/873,923 BOTH set forth: “A support strap comprising:  
5a) a band having a buckle end and a lead end; 
b) a windlass strap secured to said band at a first position and a second position along a length of the band; and 
c) a windlass handle providing a windlass bar, said windlass handle being secured to said windlass strap at said windlass bar, such that rotation of said windlass 10handle rotates said windlass bar and winds said windlass strap;  
wherein rotation of said windlass handle rotates said windlass bar so as to twist a portion of said windlass strap which shortens an effective length of said windlass strap;
further comprising a cover strap selectively covering said windlass handle and said windlass strap; 
 	wherein said cover strap and said windlass strap are a 20unitary piece of material;
	wherein said windlass handle has a flat body capable of lying flush with said band;	  
25further comprising at least one storage flap foldable over said windlass handle when said windlass handle is flush with said band, said cover strap and said at least 
	30wherein the cover strap and storage flap are securable to one another with a hook and loop fastener; 
further comprising at least one windlass handle retainer having a slot for receiving and retaining a portion of said flat body of said windlass handle, said cover strap and said at least one storage flap securable to one another to cover said windlass handle, said windlass strap and said at least one 5windlass handle retainer;  
wherein said at least one windlass handle retainer is formed of a flat body capable of lying flush with said band;
  	10further comprising at least one windlass handle retainer having a slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar;  
15wherein said at least one windlass handle retainer includes a second slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar, said slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in a first 20direction, and said second slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in an opposite direction from said first direction; 
 
a first direction and 25the second slot is open in a second direction, and wherein the first direction is opposite of the second direction;  
wherein said at least one windlass handle retainer includes a first windlass handle retainer and a second windlass handle retainer, said 30windlass bar of said windlass handle being positioned between said first windlass handle retainer and said second windlass handle retainer; 
further comprising a buckle located at the buckle end of the band;   
5	wherein the buckle is selected from the group consisting of screw closure type, clamp closure type, stitch closure type, tongue buckle type, double side type, reversible type, double ring type, auto-grip buckle type, military buckle type, clip buckle type, wrestling buckle type, auto-lock buckle type, pin buckle type, flip closure buckle type, self-defense buckle type, automatic locking 10splice buckle type, military utility buckle type, automatic utility buckle type, webbing buckle type, clip-on buckle type, clip-latch buckle type, rigger's belt type, and designer military buckle type;
wherein the buckle is a webbing type buckle; 
wherein said band has an exterior side and an interior side and wherein said windlass strap and said windlass handle are located on the exterior side of said band;   
20further comprising a comfort pad located on the interior side of the band at a position opposite said windlass handle; 
further comprising a lanyard connection loop;
further comprising a stabilizer component attached to the support strap;  

a payload chamber accessible through flaps located at both ends of the stabilizer component;
  	further comprising at least one windlass handle retainer having a slot for receiving and retaining a portion of said windlass handle and a second slot for receiving and retaining a portion of said windlass handle; and
  	a method of using the support strap of claim 22 as a tourniquet comprising the steps of: 
a) forming a loop with the band placed around an extremity adjacent an injury to 5said extremity; 
b) feeding the lead end of band through the buckle; 
c) cinching the band; 
d) rotating the windlass handle which rotates the windlass bar and winds the windlass strap; and 
10e) retaining a portion of the windlass handle within either the slot or second slot of the at least one windlass handle retainer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 12, 14 – 17 & 22 & 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2018 / 0256172 A1) to Black.
Regarding claim 1, Black discloses the support strap (103) comprising:  
5a) a band having a buckle end (109) and a lead end (105); 
b) a windlass strap (201) secured to said band (103) at a first position and a second position along a length of the band (103); and 
c) a windlass handle (223) providing a windlass bar (113), said windlass handle (223) being secured to said windlass strap (201) at said windlass bar (113), such that rotation of said windlass 10handle (223) rotates said windlass bar (113) and winds said windlass strap (103) (See Figures 1 & 3).  
	
Regarding claim 2, Black discloses wherein rotation of said windlass handle (223) rotates said windlass bar (113) so as to twist a portion of said windlass strap (201) which shortens an effective length of said windlass strap (201).

Regarding claim 3, Black teaches the cover strap (207) selectively covering the windlass handle (223) and the windlass strap (201) (See Figure 5).



Regarding claim 5, Black discloses wherein said windlass handle (223) has a flat body (225) capable of lying flush with said band (103) (See Figure 2).  

Regarding claim 256, Black discloses further comprising at least one storage flap (215A) foldable over said windlass handle (223) when said windlass handle (223) is flush with said band (103), said cover strap (207) and said at least one storage flap (215A) securable to each other to cover (207) said windlass handle (223) and said windlass strap (201).  

Regarding claim 307, Black does not discloses wherein the cover strap (207) and storage flap (215A) are securable to one another with a hook and loop fastener (See Paragraph 0016).  

Regarding claim 8, Black discloses further comprising at least one windlass handle retainer (107) having a slot (i.e. Gap Opening of (107) for receiving and retaining a portion of said flat body of said windlass handle (223), said cover strap (207) and said at least one storage flap (207) securable to one another to cover said windlass handle (223), said windlass strap (201) and said at least one 5windlass handle retainer (107).  

capable of lying flush with said band (103).
  
Regarding claim 1010, Black discloses further comprising at least one windlass handle retainer (107) having a slot (i.e. Gap Opening of (107) in Figure 1) for receiving and retaining a portion of said windlass handle (223) to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar (113).  

Regarding claim 1511, Black discloses wherein said at least one windlass handle retainer (107) includes a second slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar (113), said slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in a first 20direction, and said second slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in an opposite direction from said first direction. 
 
Regarding claim 12, Black discloses wherein the first slot (229) is open in a first direction and 25the second slot (231) is open in a second direction, and wherein the first direction is opposite of the second direction (See Figure 6B).  



Regarding claim 515, Black discloses wherein the buckle (109) is selected from the group consisting of screw closure type, clamp closure type, stitch closure type, tongue buckle type, double side type, reversible type, double ring type, auto-grip buckle type, military buckle type, clip buckle type, wrestling buckle type, auto-lock buckle type, pin buckle type, flip closure buckle type, self-defense buckle type, automatic locking 10splice buckle type, military utility buckle type, automatic utility buckle type, webbing buckle type, clip-on buckle type, clip-latch buckle type, rigger's belt type, and designer military buckle type (See Figure 1). 
 
Regarding claim 16, Black discloses wherein the buckle (109) is a webbing type buckle.  

Regarding claim 17, Black discloses wherein said band (103) has an exterior side and an interior side and wherein said windlass strap (201) and said windlass handle (223) are located on the exterior side of said band (103) (See Figure 1).  

Regarding claim 22, Black discloses further comprising at least one windlass handle retainer (107) having a slot (i.e. Gap Opening of (107) in Figure 1) for receiving and retaining a portion of said windlass handle and a second slot for receiving and retaining a portion of said windlass handle.

Regarding claim 23, Black discloses the method of using the support strap of claim 22 as a tourniquet comprising the steps of: a. forming a loop with the band (103) placed around an extremity adjacent an injury to 5said extremity; b. feeding the lead end (105) of band (103) through the buckle (109); c. cinching the band (103); d. rotating the windlass handle (223) which rotates the windlass bar (113) and winds the windlass strap; and 10e. retaining a portion of the windlass handle within (223) either the slot (i.e. Gap Opening of (107) in Figure 1) or second slot of the at least one windlass handle retainer (107) (See Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Publication Number 2020 / 0015828 A1) to Johnson et al., discloses the support strap (110) comprising:  
5a) a band having a buckle end (138) and a lead end (i.e. Left End Portion of (110) in Figure 3); 
b) a windlass strap (115) secured to said band (110) at a first position and a second position along a length of the band (110); and 
c) a windlass handle (125) providing a windlass bar (See Figure 3), said windlass handle (125) being secured to said windlass strap (115) at said windlass bar (See 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734